Citation Nr: 0430132	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  04-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD and assigned a 50 percent evaluation effective July 12, 
2002.  The veteran disagreed with the assigned evaluation and 
subsequently perfected this appeal.  

The veteran requested a hearing before a member of the Board, 
which was subsequently scheduled.  In May 2004, the veteran 
withdrew his request for a hearing.  

In May 2004, the veteran also submitted additional evidence 
in support of his claim.  On review, the newly submitted 
evidence consists of health insurance benefit statements and 
hospital bills, which appear related to nonservice-connected 
disabilities.  This evidence is not considered pertinent to 
the veteran's claim for increase currently on appeal, and 
remand for issuance of a supplemental statement of the case 
(SSOC) is not required.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In November 2004, the Board granted the veteran's motion to 
advance his case on the docket.  

In light of the decision to grant a 70 percent schedular 
evaluation for PTSD, the Board is referring an informal claim 
for a total disability evaluation based on unemployability 
(TDIU) to the RO for the appropriate action.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Resolving reasonable doubt in the veteran's favor, his 
PTSD is productive of occupational and social impairment with 
deficiencies in family relations, judgment, thinking, and 
mood due to such symptoms as anxiety, depression, and 
impaired impulse control.  The schedular criteria for a 100 
percent evaluation are not met or more nearly approximated.  

3.  The veteran is not frequently hospitalized for his PTSD 
and there is no objective evidence of a marked interference 
with employment beyond that contemplated in the schedular 
standards.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, and no more, for 
PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim and has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).
 
The Board acknowledges that VA did not send the veteran a 
VCAA letter regarding his claim for an increased evaluation 
for PTSD; however, because the veteran filed a notice of 
disagreement as to the assigned evaluation for PTSD within 
one year of receiving notice of that grant, the increased 
rating claim is considered to be a "downstream" issue from 
the original grant of service connection.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, GC held that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case (SOC) if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In November 2003, the RO appropriately issued a SOC regarding 
the assigned disability evaluation for PTSD.  The SOC 
specifically set forth the regulations regarding VA's duty to 
notify and to assist, and also set forth the general rating 
formula for mental disorders.  Applying the foregoing GC 
opinion, if the notice given on the veteran's underlying 
claim was adequate, then additional notice regarding the 
downstream increased evaluation issue is not required.  

On review, the Board finds that the duty to notify was 
satisfied with respect to the veteran's initial claim for 
service connection for PTSD.  By letter dated in August 2002, 
the RO notified the veteran of the evidence necessary to 
establish entitlement to service-connected compensation 
benefits.  The veteran was also advised that VA would make 
reasonable efforts to help the veteran obtain evidence 
related to his claim, but that it was still his 
responsibility to support his claim with appropriate 
evidence.  A VA Form 21-4138 was enclosed with this letter 
and the veteran was requested to indicate whether there were 
any additional sources of evidence related to his claim.  He 
was asked to list additional sources of evidence or to attach 
evidence.  

In his November 2002 notice of disagreement, the veteran 
indicated that all evidence supporting his claim was at the 
VA medical center (VAMC) in New Orleans.  Records from this 
facility were subsequently obtained.  The veteran has not 
identified additional treatment for PTSD and has not provided 
authorization for the release of private medical records.  In 
keeping with the duty to assist, the veteran was provided a 
VA examination in August 2002.  

In the October 2004 informal hearing presentation, the 
veteran's representative argued that VA has not satisfied its 
duties to notify and to assist and that the claim should be 
remanded for further compliance with the VCAA.  For the 
reasons explained above, however, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Pursuant to the rating schedule, VA evaluated the veteran's 
PTSD pursuant to Diagnostic Code 9411.  Under this provision, 
a 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Relevant information in the record includes an August 2002 VA 
examination report and subsequent PTSD intake report dated in 
October 2002, which indicates that the veteran does not wish 
to pursue treatment at this time.  The Board has reviewed all 
evidence of record and resolving reasonable doubt in the 
veteran's favor, finds that his disability picture more 
nearly approximates the criteria for an initial 70 percent 
evaluation.  The evidence establishes that the veteran 
suffers from occupational and social impairment with 
deficiencies in family relations, judgment, thinking and mood 
due to such symptoms as anxiety, depression, and impaired 
impulse control.  
 
At the time of the veteran's August 2002 VA examination, he 
reported that he retired one year ago and keeps busy with 
swimming, reading, and visiting friends.  He described 
various symptoms associated with PTSD, which have worsened 
since 9/11.  The examiner indicated that the veteran exhibits 
the full symptom pattern of PTSD and experiences highly 
disturbing intrusive recollections of combat events, frequent 
nightmares, and significant exacerbation of emotional and 
physiological discomfort by stimuli of the trauma.  He 
suffers from sleep disturbances, difficulties with 
concentration and attention, hypervigilance, and exaggerated 
startle response. 

Objectively, the veteran clearly demonstrated clinically 
significant anxiety, depression, and a propensity for anger.  
The veteran underwent diagnostic testing and the examiner 
interviewed the veteran, reviewed the claims folder, and 
conducted a telephone interview with the veteran's wife.  The 
examiner indicated that evaluation of the data revealed the 
veteran as moderately tense, emotionally labile, and 
psychologically vulnerable.  The veteran has a marked 
disinterest in previous activities, pessimistic view of the 
future, emotional numbing and inability to express positive 
feelings, increasing curtailment of social involvement and 
interpersonal withdrawal, even from family members.  
Increasingly overaroused, emotionally agitated, and 
behaviorally restless, the veteran experiences anxiety and 
turmoil that are perplexing to him and causing increased 
tension as he cannot understand what is happening to him.  
The veteran is increasingly frustrated and overwhelmed and is 
prone to abrupt loss of emotional and behavioral control.  

The veteran's Global Assessment of Functioning (GAF) scale 
score was reported as 55.  In summary, the examiner indicated 
the following:

The veteran suffers from definite 
psychoneurotic impairment that is 
directly attributable to his war 
experiences.  Present findings reflect 
psychopathology of fairly recent onset 
that is worsening over time.  He shows 
definite impairment in family 
relationships, social interactions, 
emotional well-being, and general quality 
of life.  He is retired so occupational 
impairment is not as relevant.  He is 
definitely disabled by the impact of 
PTSD.  He would do well to consider 
treatment at the outpatient PTSD clinic.

The criteria for a 100 percent evaluation, however, are not 
met or more nearly approximated.  At the time of the August 
2002 examination, the veteran was pleasant, lucid, oriented, 
fully cooperative, and alert.  There were no indications of a 
thought disorder, mania, gross cerebral dysfunction, or 
psychotic process, and the medical evidence of record is 
negative for any evidence of persistent delusions or 
hallucinations.  There is no evidence of grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  

In evaluating the veteran's disability, the Board has 
specifically considered whether he is entitled to a staged 
rating.  See Fenderson, supra.  It is the Board's conclusion, 
however, that at no time since service connection was 
established has his service-connected PTSD been more than 70 
percent disabling.  Consequently, a staged rating is not 
warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
PTSD and there is no indication that this disability has a 
marked interference with employment beyond that contemplated 
in the schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96 (1996).


ORDER

An initial 70 percent evaluation, and no more, for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



